PER CURIAM.
The claimant appeals a workers’ compensation order which permits the employer/carrier to annually recalculate the § 440.15(9), Fla. Stat. (1987), offset upon eligibility for social security benefits, so as to encompass annual increases in the supplemental benefits which pertain under section 440.15(l)(e)l, Florida Statutes (1987). Hunt v. Stratton, 677 So.2d 64 (Fla. 1st DCA 1996), which notes that the supplemental benefits provide a cost of living adjustment, prohibits such annual recalculation of the section 440.15(9) offset. See also Cruse Const v. St Remy, 704 So.2d 1100 (Fla. 1st DCA 1997). The appealed order is therefore reversed, and the case is remanded.
JOANOS, ALLEN and DAVIS, JJ., CONCUR.